       Case 4:19-cv-04241 Document 18 Filed on 05/06/20 in TXSD Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

  HARVEY HOUSE,
                                                        Case No. 4:19-cv-04241
  Plaintiff,
                                                        Honorable Lee H Rosenthal
  v.

  HUNTER WARFIELD INC.,

  Defendant.

                                 NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE that HARVEY HOUSE (the “Plaintiff”) and HUNTER

WARFIELD INC. (the “Defendant”), hereby notify the Court the parties have reached settlement,

and are in process of completing the settlement agreement and filing dismissal papers. The parties

anticipate filing dismissal papers within 45 days.

DATED: May 6, 2020                                          Respectfully submitted,

                                                            HARVEY HOUSE

                                                            By: /s/ Mohammed Badwan

                                                            Mohammed Badwan
                                                            SULAIMAN LAW GROUP, LTD.
                                                            2500 South Highland Avenue
                                                            Suite 200
                                                            Lombard, Illinois 60148
                                                            +1 630-575-8180
                                                            mbadwan@sulaimanlaw.com
